Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 29, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149446 & (32)(33)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  EBONY CRYSTAL MALCOM,                                                                                    David F. Viviano,
           Plaintiff-Appellant,                                                                                        Justices



  v                                                                  SC: 149446
                                                                     COA: 319875
                                                                     Washtenaw CC: 00-000000
  WOMEN’S HURON VALLEY
  CORRECTIONAL FACILITY WARDEN,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 21, 2014 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion to compel is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 29, 2014
         p0721
                                                                                Clerk